Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Gregory Antrim on March 10, 2022.  
The application has been amended as follows:
Claim 1 is currently amended as follows:
1.	(Currently Amended) A crosslinkable polymer composition, comprising:
-a polymer blend comprising ethylene vinyl acetate (EVA) copolymer and more than 50 % by weight of ethylene methyl acrylate (EMA) copolymer;
-a flame retardant filler; and
-a crosslinking agent, wherein the crosslinking agent is dialkylperoxide and 
the EVA copolymer has 40 to 60 % by weight of vinyl acetate content.

	Written descriptive support for this amendment is found at page 4, lines 20-25, of the specification as originally filed.


Claim 2 is cancelled as follows:



3.	These claims are renumbered as follows:
Claim 1 remain as Claim 1.
Claim 3 becomes Claim 2, which depends on claim 1; reads as “The crosslinkable polymer composition according to claim 1”. 
Claim 4 becomes Claim 3, which depends on claim 1; reads as “The crosslinkable polymer composition according to claim 1”.
Claim 5 becomes Claim 4, which depends on claim 3; reads as “The crosslinkable polymer composition according to claim 3”.
Claim 7 becomes Claim 5, which depends on claim 1; reads as “The crosslinkable polymer composition according to claim 1”.
Claim 8 becomes Claim 6, which depends on claim 1; reads as “The crosslinkable polymer composition according to claim 1”.
Claim 9 becomes Claim 7, which depends on claim 1; reads as “A sheath layer comprising a cable comprising crosslinked layer obtained from the crosslinkable polymer composition according to claim 1.”

Reasons for Allowance
4.	Claim 1 was amended to include the limitation from cancelled original claim 6.
	Thus, no new matter is present.
	See Claim Amendment filed 02/22/2022. 

	See Claim amendment filed 02/22/2022.
6.	The 112(b) rejection set forth in paragraph 4 of the prior Office action mailed 11/22/2021 is no longer applicable and thus, withdrawn because the applicants amended claim 3 to provide the same with clarity.  Written descriptive support for this amendment can be found at page 4, line 25-page 5, line 10, of the specification as originally filed. 
	See Claim Amendment filed 02/22/2022. 
7.	The present claims are allowable over the prior art reference of record, namely, Iwasaki et al. (US 2009/03017511); US 2016/0125973; Nishihara (US 2004/0039108); Tai et al (US 2012/0132457); and Allais et al. (US 2017/0149151).
8.	Upon consideration of the issues in the present application based on applicants’ arguments presented at Pages 4 and 5 of their Remarks filed 02/22/2022 together with Examiner’s Amendment dated 03/10/2022, the 103 rejections set forth in Paragraphs 6-10 of the previous Office action mailed 11/22/2022 are deemed to be overcome.  In particular, none of these references relied upon individually or in combination teaches or would have suggested the claimed crosslinkable polymer composition, comprising: a polymer blend comprising ethylene vinyl acetate (EVA) copolymer and more than 50 % by weight of ethylene methyl acrylate (EMA) copolymer; a flame retardant filler; and a crosslinking agent, wherein the crosslinking agent is dialkylperoxide and the EVA copolymer has 40 to 60 % by weight of vinyl acetate content.

Accordingly, claims 1, 3-5 and 7-9 are deemed allowable over the prior art references of record.

Correspondence
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 01/18/2019.